Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-13, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bollinger (USPN 3268937).
Bollinger teaches a drain cleaning comprising a shroud (18) including a closed end and an open end opposite the closed end.  There is a drum assembly (11) positioned within the shroud.  The drum assembly is rotatable relative to the shroud.  The drum assembly includes an inner drum (32) and a drum cover (34) extending entirely over an open forward end of the inner drum (the cover extends entirely over the tip of the inner drum, and just the tip can be considered the open forward end).  There 
With regards to claim 2, there is a drive mechanism (14) within the handle assembly.
With regards to claim 3, the drive mechanism transfers rotation from the motor to the drum assembly.
With regards to claim 5, the closed end of the shroud faces the handle assembly and the open end of the shroud faces away from the handle assembly (figure 3).
With regards to claim 6, there is a base positioned beneath the shroud (60).  
With regards to claim 8, the drum assembly further comprises a drum support (30).
With regards to claim 9, the inner drum is between the drum support and the drum cover (figure 3).
With regards to claim 10, the drum cover is coupled to the drum support with fasteners (friction fit).
With regards to claim 11, there is a nose (40) assembly forward of the drum assembly, wherein the drum cover includes an extended portion that extends away from the drum assembly and into the nose assembly (figure 3, near element 35).    
With regards to claim 12, Bollinger teaches a handle assembly (12) and a motor supported by the handle.  There is a shroud (18) coupled to and extending from the handle assembly.  The shroud includes a closed end adjacent the handle assembly.  There is a drum assembly (30, 32) rotatably coupled to the handle assembly and positioned within the shroud.  The drum assembly includes a drum cover (34).  There is a nose assembly (40) positioned forward of the shroud.  There is a flexible cable (28) covered by the drum cover within the drum assembly to prevent access to the flexible cable.  The drum 
With regards to claim 13, the handle includes a first grip (figure 3) and the nose includes a second grip (42).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollinger in view of Beesley (USPN 9234342).
Bollinger teaches all the essential elements of the claimed invention however fails to teach that the handle assembly includes a battery receptacle configured to receive a battery pack.  Beesley teaches a cleaning device that has either AC or DC power (col. 3 lines 61-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beesley so that a battery pack is used as taught by Beesley to allow the drain cleaner to be more portable.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollinger in view of Hung (USPN 7269874).
Bollinger teaches all the essential elements of the claimed invention however fails to teach a light supported by the base, wherein the light is coupled to the actuator.  Hung teaches a cleaning device a light mounted on the device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bollinger so that there is a light on the base as taught by Hung, to allow the user to see where and what the cleaning device is cleaning when in use.  
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollinger in view of Kirk (USPN 4956889).  
Bollinger teaches all the essential elements of the claimed invention however fails to teach that the nose assembly includes a locking mechanism to inhibit extension of the cable out of the drum assembly (claim 14), by moving between a first and second position (claim 15).  Kirk teaches a cleaner with a nose (60) that is movable between a first and second position (col. 7, lines 41-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bollinger so that the nose is movable as taught by Kirk to control the outward movement of the cable.

Allowable Subject Matter
Claims 16-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 16 includes the limitation that the drum cover extends over the open end of the inner drum and is coupled to the drum support with threaded fasteners.  After further consideration, the drum cover of Bollinger does not couple to the drum support.  The inner drum is coupled to the drum support but not the drum cover.  Therefore, claim 16 is free from the prior art.
Claim 21 includes the limitation that the drum assembly is rotatably coupled to the handle assembly.  The drum assembly encloses the flexible cable.  Bollinger’s drum does not enclose the cable and therefore, claim 21 is free from the prior at.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive.
The applicant amended claim 1 to include the limitation that the drum cover extends entirely over an open forward end of the inner drum.  The examiner is maintaining the rejection since the tip of the inner cover can be considered the open forward end of the inner drum.  Thus, the tip is covered entirely by the drum cover.  
With regards to claim 12, the applicant amended the claim to include the limitation that the drum cover prevents access to the flexible cable.  As stated above, the drum cover (34) clearly prevents the user from removing the cable.  Even though the drum cover is a grate type cover, and the user can still touch the cable when the drum cover is in place, it definitely prevents the user from entering the drum assembly and removing the cable.   Therefore, the rejection is being maintained.  
The rejection to claim 16 is being withdrawn after further consideration.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723